                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 12/20/2019
SECURITIES AND EXCHANGE
COMMISSION,

               Plaintiff,                             Case No. 1:19-cv-11214-GHW
       vs.

TELEFONAKTIEBOLAGET LM ERICSSON,

               Defendant.



                                      FINAL JUDGMENT

       The Securities and Exchange Commission having filed a Complaint and Defendant

Telefonaktiebolaget LM Ericsson (“Defendant” or “Ericsson”) having entered a general

appearance; consented to the Court's jurisdiction over Defendant and the subject matter of this

action; consented to the entry of this Final Judgment; waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant and

Defendant's officers, agents, servants, employees, attorneys, and all persons in active concert or

participation with them who receive actual notice of this Final Judgment by personal service or

otherwise are permanently restrained and enjoined from violating, directly or indirectly, Section

30A of the Securities Exchange Act of 1934 (the "Exchange Act'') [15 U.S.C. § 78dd-l] by use of

the mails or any means or instrumentality of interstate commerce corruptly in furtherance of any

offer, payment, promise to pay, or authorization of the payment of any money, or offer, gift,

promise to give, or authorization of the giving of anything of value to—




                                                 1
(1)   any foreign official for purposes of—

      (A)(i) influencing any act or decision of such foreign official in his official

      capacity, (ii) inducing such foreign official to do or omit to do any act in violation

      of the lawful duty of such official, or (iii) securing any improper advantage; or

      (B) inducing such foreign official to use his influence with a foreign government

      or instrumentality thereof to affect or influence any act or decision of such

      government or instrumentality, in order to assist Defendant in obtaining or

      retaining business for or with, or directing business to, any person;

(2)   any foreign political party or official thereof or any candidate for foreign political

      office for purposes of—

      (A)(i) influencing any act or decision of such party, official, or candidate in its or

      his official capacity, (ii) inducing such party, official, or candidate to do or omit

      to do an act in violation of the lawful duty of such party, official, or candidate, or

      (iii) securing any improper advantage; or

      (B) inducing such party, official, or candidate to use its or his influence with a

      foreign government or instrumentality thereof to affect or influence any act or

      decision of such government or instrumentality, in order to assist Defendant in

      obtaining or retaining business for or with, or directing business to, any person; or

(3)   any person, while knowing that all or a portion of such money or thing of value

      will be offered, given, or promised, directly or indirectly, to any foreign official,

      to any foreign political party or official thereof, or to any candidate for foreign

      political office for purposes of—

      (A)(i) influencing any act or decision of such foreign official, political party, party

      official, or candidate in his or its official capacity, (ii) inducing such foreign

      official, political party, party official, or candidate to do or omit to do any act in

      violation of the lawful duty of such foreign official, political party, party official,

      or candidate, or (iii) securing any improper advantage;

                                          2
               (B) inducing such foreign official, political party, party official, or candidate to

               use his or its influence with a foreign government or instrumentality thereof to

               affect or influence any act or decision of such government or instrumentality, in

               order to assist Defendant in obtaining or retaining business for or with, or

               directing business to, any person.

                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

and Defendant's officers, agents, servants, employees, attorneys, and all persons in active concert

or participation with them who receive actual notice of this Final Judgment by personal service

or otherwise are permanently restrained and enjoined from violating, directly or indirectly,

Section 13(b)(2)(A) of the Exchange Act [15 U.S.C.§ 78m(b)(2)(A)], by failing to make and

keep books, records, and accounts, which, in reasonable detail, accurately and fairly reflect the

transactions and dispositions of the assets of the Defendant.

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

and Defendant's officers, agents, servants, employees, attorneys, and all persons in active concert

or participation with them who receive actual notice of this Final Judgment by personal service

or otherwise are permanently restrained and enjoined from violating, directly or indirectly,

Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)], by failing to devise and

maintain a system of internal accounting controls sufficient to provide reasonable assurances

that: (i) transactions are executed in accordance with management's general or specific

authorization; (ii) transactions are recorded as necessary to permit preparation of financial

statements in conformity with generally accepted accounting principles or any other criteria

applicable to such statements, and to maintain accountability for assets; (iii) access to assets is

permitted only in accordance with management's general or specific authorization; and (iv) the




                                                  3
recorded accountability for assets is compared with the existing assets at reasonable intervals and

appropriate action is taken with respect to any differences.

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $458,380,000, representing profits as a result of the conduct alleged

in the Complaint, together with prejudgment interest thereon in the amount of $81,540,000.

Defendant shall satisfy this obligation by paying disgorgement and prejudgment interest in the

amount of $539,920,000 to the Securities and Exchange Commission within thirty (30) days

after the entry of the Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http:/lwww.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

                       Enterprise Services Center
                       Accounts Receivable Branch
                       6500 South MacArthur Boulevard
                       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; identifying Telefonaktiebolaget LM Ericsson as a defendant in this action; and

specifying that payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case-

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.


                                                  4
       The Commission may enforce the Court's judgment for disgorgement by moving for civil

contempt (and/or through other collection procedures authorized by law) at any time after 30

days following entry of this Final Judgment. Defendant shall pay post-judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein, including, but not

limited to, the undertakings to retain an independent monitor pursuant to paragraphs 4 through

35 of the Consent. The Monitor shall submit a certification report and supporting material by
email and in hard copy to Finola Manvelian, Assistant Director, Division of Enforcement, U.S.

Securities and Exchange Commission, Los Angeles Regional Office, 444 South Flower St., Suite

900, Los Angeles, CA 90071, manvelianf@sec.gov no later than seventy-five (75) calendar days

before the end of the monitorship term.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


       DATED: December 20, 2019


                                                      ____________________________________
                                                      HONONORABLE GREGORY H. WOODS
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
